Citation Nr: 0703410	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated disc of the cervical spine, C6-7.

2.  Entitlement to service connection for a disability 
manifested by claimed numbness of the right hand as secondary 
to service connected disability.

3.  Entitlement to service connection for a disability 
manifested by claimed numbness of the left hand as secondary 
to service connected disability. 
C6-7.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had active naval service from February 1959 to 
April 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2003 by the San Diego, 
California, Regional Office of the Department of Veterans 
Affairs (VA).

A rating decision in August 1998 denied the appellant's claim 
of entitlement to service connection for a herniated disc of 
the cervical spine, C6-7.  He did not initiate an appeal to 
the Board of that determination by filing a timely notice of 
disagreement and, consequently, the denial of service 
connection for a herniated disc of the cervical spine, C6-7, 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
January 2003 and thereafter, the appellant submitted 
additional evidence in an attempt to reopen the claim.  The 
RO found that the additional evidence was not new and 
material, and the current appeal on that issue ensued. 

On September 13, 2006, the appellant testified at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.        

FINDINGS OF FACT

1.  An unappealed RO decision in August 1998 denied 
entitlement to service connection for a herniated disc of the 
cervical spine, C6-7.  

2.  Additional evidence received since August 1998 does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a herniated disc of the cervical 
spine, C6-7.  

3.  There is no competent medical evidence of record of a 
current diagnosis of a disability of either of the 
appellant's hands manifested by numbness.  


CONCLUSIONS OF LAW

1.  An RO decision in August 1998, denying entitlement to 
service connection for a herniated disc of the cervical 
spine, C6-7, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since August 1998 is not new 
and material, and the claim for service connection for a 
herniated disc of the cervical spine, C6-7, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Secondary service connection for a disability of the 
right hand and for a disability of the left hand is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in September 2002, February 2003, June 2005, and 
March 2006 by the RO satisfied the statutory and regulatory 
duty to notify provisions.  There is no indication in the 
record that additional evidence material to the issue decided 
herein which is not part of the veteran's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claims decided herein.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 2002). 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C. § 5103A has been met.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

Attempt To Reopen Service Connection Claim

The evidence of record at the time of the prior final rating 
action in August 1998 denying entitlement to service 
connection for a herniated disc of the cervical spine, C6-7, 
included the appellant's service medical records, the 
appellant's original claim for veteran's disability 
compensation, the reports of a VA medical examination and a VA 
orthopedic examination conducted in January 1976, a statement 
received from the appellant in January 1998 which was accepted 
as a service connection claim, and a report of VA X-rays of 
the appellant's cervical spine in February 1998.

The appellant's service medical records were entirely negative 
for any medical findings or diagnosis of any abnormality or 
disorder of the cervical spine.  The service medical records 
did show that the appellant was admitted to a service 
department hospital in June 1972 for treatment of injuries 
sustained in a collision of his motorcycle with a truck.  The 
discharge diagnosis was fracture of the left femur.  The 
appellant's in-service hospital records, including the records 
of inpatient care for injuries sustained in June 1972, were 
negative for any complaint by him of neck pain.  In September 
1974, a naval medical board found the appellant unfit for 
further service due to disabilities of the left lower 
extremity and low back and, also, due to hypertension.  The 
medical board report made no reference to the appellant's 
cervical spine.  

The veteran stated on the VA Form 21-526, Veteran's 
Application for Compensation or Pension, which he filed in 
December 1975 that the claim was being made for fracture of 
his left femur in service in June 1972.  On his original 
service connection claim, the appellant made no reference to 
his neck [cervical spine].

The VA medical examination of the appellant in January 1976 
was conducted by a general practice physician.  The VA 
orthopedic examination of the appellant in January 1976 was 
conducted by an orthopedist.  Neither examination report 
stated that the veteran made any complaint to the examining 
physician of having neck pain at the time of the examination 
or of having any history of neck pain at all.  The orthopedic 
examiner conducted a comprehensive orthopedic examination of 
the appellant and one clinical finding he reported was "There 
is an excellent range of motion of the cervical spine, full 
and complete."

The pertinent part of the appellant's January 1998 statement 
was, "I have a herniated disc between C-6 C-7 joint space 
with constant pain in rt shoulder area."

The report of the VA X-rays of the appellant's cervical spine 
in February 1998 did not show a finding of herniation of any 
disc of the cervical spine or of any cervical disc pathology.  
The VA radiologist who read the X-rays reported that there was 
no significant narrowing of the appellant's cervical disc 
spaces.   

The basis of the denial of the appellant's service connection 
claim by the August 1998 rating decision was the lack of any 
medical evidence or diagnosis in service of a herniated disc 
of the cervical spine.  
 
The additional evidence added to the record concerning the 
appellant's cervical spine since August 1998 includes a 
written statement and hearing testimony by the appellant and 
post-service medical treatment records of the appellant at the 
United States Naval Hospital, Camp Pendleton, California.  

In a statement received in January 2003, the appellant said 
that he had had neck pain at the time of his motorcycle-truck 
accident in service in June 1972 in which he sustained a 
fracture of his left femur and that he thinks that the neck 
pain he now has is related to that in-service accident.  At 
hearing in September 2006, he testified that: in service his 
neck had been "sore"; he  thought that X-rays of his neck 
had been taken at the naval hospital in June 1972 but he 
wasn't sure about that; and, upon inquiry from the under-
signed, no doctor has told him that he has a disorder of his 
neck [cervical spine] which is medically linked to an injury 
during his active naval service.  

The appellant's post-service medical treatment records at the 
Camp Pendleton naval hospital contain an office visit note in 
January 2001 by a staff internist assessing the appellant with 
HNP [herniated nucleus pulposus] C6-7, that is, a herniated 
cervical disc at C6-7, and referring him to the neurology 
department of the naval hospital for an injection.  The staff 
internist's office visit note made no reference to etiology of 
the neck problem.

In view of the fact that the basis of the prior final denial 
of the appellant's claim for service connection for a 
herniated disc of cervical spine, C6-7, was the lack or 
absence of any competent evidence of record showing a medical 
finding or diagnosis of a herniated disc of cervical spine, 
C6-7 that was related to service, in order to be "material" 
under the provisions of 38 C.F.R. § 3.156(a) (2006), 
additional evidence which is new would have to contain 
competent medical evidence of a current diagnosis of a 
herniated disc of cervical spine, C6-7 that was related to 
his service.  No other evidence would raise a reasonable 
possibility of substantiating a claim of entitlement to 
service connection for a herniated disc of cervical spine, 
C6-7, and in order to be considered material, additional 
evidence is required in law to raise such a reasonable 
possibility.  

The appellant's January 2003 written statement and his 
September 2006 hearing testimony are new but they are not 
material because the appellant is not qualified to provide a 
medical opinion on a question of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the arguments made currently are essentially the 
same that were either made or inferred at the time of his 
original claim for service connection for the neck 
disability.

The assessment stated by the naval hospital internist at the 
time of an office visit by the appellant in January 2001 may 
not be considered as material since the new medical evidence 
does not contain any competent opinion relating current neck 
disability to any incident of service.  In the absence of any 
such medical opinion or evidence of cervical spine disability 
in service, there is no possibility that the additional 
evidence submitted could establish service connection.  The 
additional evidence of record is not new and material, and so 
the claim for service connection for such disability may not 
be reopened at this time based on submission of such 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).       
 
Claims For Secondary Service Connection   
  
Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

There is more than one reason that the appellant's claims for 
service connection for disabilities manifested by claimed 
numbness of both hands as secondary to a herniated disc of 
the cervical spine, C6-7, must be denied.  First, there is no 
competent medical evidence of record of a diagnosis or 
diagnoses of any such current disabilities of the appellant.  
See Rabideau, supra.  In this regard, it is noted that at a 
VA diabetes mellitus examination in February 2004, a 
neurologic examination showed normal pinprick in both of the 
appellant's hands and in both of his feet and no evidence of 
any peripheral neuropathy.  

Second, of course, this decision of the Board having denied 
the claim for service connection for a herniated disc of the 
cervical spine, C6-7, service connection for any disability 
on the basis that such is secondary to a herniated disc of 
the cervical spine, C6-7, may, obviously, not be allowed.  
See 38 C.F.R. § 3.310(a), (b), as amended.  As the 
preponderance of the evidence is against the veteran's 
service connection claims,  the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a herniated 
disc of the cervical spine, 
C6-7, the appeal on that issue is denied.

Entitlement to service connection for a disability of the 
right hand as secondary to service connected disability is 
denied.

Entitlement to service connection for a disability of the 
left hand as secondary to service connected disability is 
denied.


____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


